The bill of complaint herein alleged as a ground for divorce the willful, obstinate and continued desertion of complainant by the defendant for more than one year. Sec. 4983, C. G. L.
The court dismissed the bill of complaint and the plaintiff appealed.
There is positive uncontroverted testimony legally sufficient to sustain the allegations warranting a decree of divorce. Apparently the Judge did not believe the testimony of the plaintiff; but as it was corroborated and not impeached or directly contradicted, a decree of divorce should have been rendered.
Reversed and remanded for a proper decree of divorce.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS, AND BROWN, J.J., concur in opinion and judgment.